Citation Nr: 1548468	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral leg disorder and, if so, whether service connection is warranted.  

2.  Entitlement to a rating in excess of 20 percent for status post lumbar laminectomy L3-L5.

3.  Entitlement to a rating in excess of 10 percent for mild degenerative changes involving the acromioclavicular joint of the right shoulder.

4.  Entitlement to a rating in excess of 10 percent for residuals of a right hand injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Atlanta, Georgia, currently has jurisdiction of the claims.

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2015.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The reopened claim for service connection and the claims for increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An August 1999 rating decision denied a claim of entitlement to service connection for leg cramps on the basis that the claim was not well grounded and there was no chronic disability shown at discharge or on VA examination.  

2.  Additional evidence submitted since the issuance of the August 1999 rating decision on the issue of service connection for a bilateral leg disorder is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for a bilateral leg disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for a bilateral leg disorder is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

Claim to Reopen

The Veteran seeks to establish service connection for a bilateral leg disorder.  The RO has declined to reopen the claim and has continued the previous final decision.  See October 2008 rating decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A rating decision issued by the Atlanta, Georgia, RO in August 1999 denied a claim of entitlement to service connection for leg cramps on the basis that the claim was not well grounded and there was no chronic disability shown at discharge or on VA examination.  The Veteran was informed of this decision by letter dated August 19, 1999.  He did not appeal and therefore, the August 1999 rating decision became final.  

The Veteran filed a claim to reopen in March 2008, and this appeal ensues from the October 2008 rating decision issued by the Columbia, South Carolina, RO, which declined to reopen the claim.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In pertinent part, the evidence of record before the RO in August 1999 included the Veteran's service treatment records, which document that the Veteran underwent surgery for his back in December 1996.  In September 1997, the Veteran reported cramps in his legs, specifically noting that both legs cramped up every morning when he woke up.  See reports of medical history and examination.  In November 1997, it was recommended that the Veteran present to the Physical Evaluation Board for determination of his fitness for duty due to a long history of low back and bilateral extremity pain that worsened with activity.  See narrative summary.  A February 1998 medical record report documents that the Physical Evaluation Board had required lower extremity electromyograms and nerve conduction studies, which were accomplished on January 21, 1998, and showed chronic mild S1 radiculopathy on the right and essentially normal study on the left.  The Physical Evaluation Board convened in March 1998 and described the disability as chronic back pain, status post lumbar laminectomy for lumbar stenosis with mild right L5 radiculopathy.  See DA Form 199.  

The evidence before the RO in August 1999 also included a May 1999 VA general medical examination report, at which time there were no records for the examiner to review.  The Veteran apparently complained of bilateral knee pain over the past two years in addition to chronic low back pain, but made no complaints of leg pain, though he did report a history of severe numbness and inability to move from the waist down during a road march in 1991, which resolved after about 45 minutes and was followed-up on sick call the following day for some type of Saudi Arabia evaluation.  Physical examination revealed McMurray and Drawer signs were negative.  No diagnosis was made in regards to the Veteran's legs.  As noted above, the RO denied the claim for service connection for leg cramps on the basis that there was no chronic disability shown at discharge or on VA examination.  

Evidence added to the record since the August 1999 rating decision includes a September 2007 VA treatment record that documents the Veteran's complaint of back pain radiating into his legs.  This treatment record was not before the RO in August 1999, and is thus considered new.  It is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for service connection for a bilateral leg disorder is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim for service connection for a bilateral leg disorder is decided.


ORDER

New and material evidence has been received with regard to the claim for service connection for a bilateral leg disorder and therefore that claim is reopened; the appeal is granted to this extent only.


REMAND

Additional development is needed before the Board can adjudicate the reopened claim for service connection for a bilateral leg disorder and the claims for increased ratings.  

In regards to the claims for increased ratings, the Veteran's lumbar spine and right shoulder disabilities were last evaluated over seven years ago, in August 2008, and the Veteran's right hand disability was last evaluated over four years ago, in April 2011.  Contemporaneous VA examinations are needed; contemporaneous VA treatment records should also be obtained.  

In regards to the claim for service connection for a bilateral leg disability, the Veteran has reported experiencing cramps, numbness, and tingling of both legs.  It appears that his claim stems from problems with his legs as a result of his service-connected lumbar spine disability, more specifically following in-service surgery for his back.  See e.g., August 2015 hearing transcript.  Neurological manifestations involving the bilateral lower extremity were not considered by the RO when it denied the original claim for leg cramps and granted service connection for status post lumbar laminectomy L3-L5.  See August 1999 rating decision.  This is curious given the in-service finding of chronic mild S1 radiculopathy on the right during lower extremity electromyograms and nerve conduction studies conducted in January 1998.  As the claim for a rating in excess of 20 percent for the Veteran's service-connected status post lumbar laminectomy L3-L5 is being remanded for a contemporaneous VA examination, the requested examination should include electromyography (EMG) of the Veteran's lower extremities to ascertain whether the complaints involving his legs are related to the status post lumbar laminectomy L3-L5.  

For the sake of completeness regarding the claim for service connection, the Board notes that the Veteran's service personnel records have not been associated with either electronic file.  This must be accomplished on remand to determine whether he had any service in the Southwest Asia Theater of Operations.  

In addition to the foregoing, the Veteran's reopened claim for service connection for a bilateral leg disorder has never been adjudicated by the AOJ in the first instance.  See October 2008 rating decision; see also May 2011 statement of the case (SOC).  Consequently, due process mandates that this matter be remanded in accordance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  

2.  Obtain the Veteran's treatment records from the Ralph H. Johnson VA Medical Center in Charleston, South Carolina, dated since September 2010.  

3.  Schedule an appropriate VA examination, preferably with an orthopedist, to determine the current nature, extent, and severity of the Veteran's service-connected right hand, right shoulder, and lumbar spine disabilities, to include whether complaints involving the bilateral lower extremity are related to the lumbar spine disability following EMG.  

The examiner is to identify all residuals attributable to the Veteran's service-connected right hand, right shoulder, and lumbar spine disabilities. 

The examiner is to report the range of motion measurements for the right hand, right shoulder, and lumbar spine, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the right hand, right shoulder, and/or lumbar spine segment are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected status post lumbar laminectomy L3-L5 and discuss the extent, if any, of paralysis of the nerves involved.  

If the examiner determines that the Veteran has radiculopathy of either lower extremity, there should be discussion as to whether this is the same finding as the in-service finding of chronic mild S1 radiculopathy on the right during lower extremity electromyograms and nerve conduction studies conducted in January 1998.  

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, as a result of his lumbar spine disability.

The examiner is to discuss whether the Veteran's right shoulder exhibits any ankylosis of the scapulohumeral articulation; impairment of the humerus; and/or impairment of the clavicle or scapula.

The examiner is to discuss whether the Veteran's right hand exhibits any ankylosis (favorable or unfavorable) of multiple or individual digits.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


